Title: From William Smith Shaw to Abigail Smith Adams, 16 April 1801
From: Shaw, William Smith
To: Adams, Abigail Smith



My dear Aunt
Boston April 16th 1801

I have received the things you sent me by Townsend and my Aunt Cranch with your letter of this morning and the shirts, for which please to receive my thanks. I find this town so very noisy and the present situation in which I am so very different, on many accounts from any in which I have ever before been, that it will take some time before I shall become naturalized. This circumstance and not having any thing interesting to tell you are my reasons for not writing to you.
There has yet been no change of officers by Mr Jefferson in this state, excepting M the appointment of Mr Brown, who does not except of the office, in the place of Mr. Higginson. Mr. Blake is not appointed to the exclusion of Mr Otis as was reported, although the probability seems to be that he will. Mr. J. reinstating Gardner and Whipple of NHampsire are is to me demonstrative proof of his determination to wage war against all the wise measures of the preceding administration. The marshall and district Attorney of Vermont have had their commissions taken from them. I am told they are both excellent men and that nothing can be alledged against them, than that they did their duty in the prosecution of the UStates against Lyon
The Galen arrived here yesterday—but brings papers to 7 of March only two days later than we had before received, nothing new
I send you Monday and to days paper—also Hardgraves law tracts, which the Pt asked me to purchase for him. I shall speak to Ben Russell as you request. He has always been like the Desdemona of Othello’s distempered immagination, “who could turn and turn and yet go on, and turn again.” I hope to have the pleasure of seeing you at Quincy on Saturday
With every sentiment of respectful attachment / I am yours &c.
W. S. S.